Citation Nr: 1014326	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-08 530 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
December 1959. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim for service 
connection for left ear hearing loss.

In his substantive appeal, the Veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the Veteran was informed by letter 
that the hearing was scheduled for March 10, 2010.  The 
Veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

The Veteran's left ear hearing loss did not begin in service, 
manifest to a compensable degree within a year after service, 
and competent and credible evidence of a nexus between left 
ear hearing loss and active military service is not of 
record.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2009).

Where a Veteran had active and continuous military service 
for 90 days or more and sensorineural hearing loss (as an 
organic disease of the nervous system) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in, or aggravated by, service, even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
Veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In order to determine whether the Veteran has current hearing 
loss, the Board looks at the VA examination provided to the 
Veteran in July 2006.  In relevant part, pure tone air 
conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105
105
105
105
105

The Veteran also had a speech recognition score of zero 
percent using the Maryland CNC test.  The July 2006 
evaluation revealed that there is a current diagnosis of left 
ear hearing loss pursuant to 38 C.F.R. § 3.385 (2009).  Thus, 
the crux of this case rests upon consideration of whether the 
Veteran's left ear hearing loss began in service or is in any 
way related to active service.  

The Board notes that a letter from the National Personnel 
Records Center (NPRC) dated in November 2005 was sent to the 
VA, noting that the Veteran's records or a portion of them 
were recovered after the fire of 1973.  The NPRC included 
photocopies of the records they located, as the originals 
were too fragile to be included.  A review of the Veteran's 
service treatment records shows that on entrance into service 
in January 1958, the Veteran noted no problems with his ears 
and a whisper test conducted showed findings of 15/15 in both 
ears.  The Veteran made no complaints regarding his hearing 
and no audiological evaluation was conducted.  On the 
Veteran's separation examination dated in September 1958, the 
Veteran noted problems with his ears.  The examiner 
documented that the Veteran had minimal hearing loss in his 
left ear, attributed to childhood infections.  A whisper test 
documented findings of 15/15 bilaterally; however, no 
audiological examination was conducted.  

The Veteran did not submit any private medical records or any 
VA treatment records.  The first record of hearing loss post 
service is the July 2006 VA examination.  As hearing loss did 
not manifest to a compensable degree within one year of the 
date of separation from service, the presumptive regulations 
are not for application.  See 38 C.F.R. § 3.307.

As discussed above, in July 2006 the Veteran was provided a 
VA examination for his hearing loss.  Audiological testing 
revealed severe hearing loss in the left ear with zero 
percent speech recognition.  The examiner noted that she did 
not have the  opportunity to review the Veteran's service 
treatment records.  However, she documented the Veteran's 
contentions regarding his service.  The Veteran reported a 
gradual decrease in hearing in his left ear during service, 
possibly due to lifting his helmet/ear protection off his 
left ear when firing.  He reported that he did not seek help 
previously because he was able to function well and was not 
interested in obtaining hearing amplification.  The Veteran 
reported that he was an armored engineer and was exposed to 
high levels of noise during training and exercises.  His DD-
214 confirms that he was involved with engineering tasks as a 
pioneer in service.  The examiner noted that hearing loss in 
the left ear is not consistent with noise exposure, 
especially considering the normal hearing in the right ear.  
She stated that any noise that would be loud enough to 
destroy all hearing in the left ear, would have affected the 
right ear to some degree, even with the use of ear 
protection.  The examiner said she suspects that the hearing 
loss is due to another cause.  She concluded that it is not 
likely that the Veteran's hearing loss is related to his time 
in service.

As normal left ear hearing was demonstrated on examination 
for enlistment into service, the presumption of soundness on 
induction attaches as to left ear hearing ability.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009). 

The Board notes that there is no positive nexus opinion on 
file linking the Veteran's hearing loss with service.  
Minimal left ear hearing loss was noted on the Veteran's 
separation examination in 1958.  However, the examiner 
attributed the minimal loss to a childhood infection.  The 
separation examination report reflects whispered voice 
testing was reported as 15/15 bilaterally.  While audiometric 
testing is undoubtedly more precise than a whisper voice 
test, the whisper voice test is an alternative means of 
testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 
138, 140 (1992).  Therefore, even though the treatment 
records document minimal hearing loss of the left ear upon 
separation, the whisper test reflected hearing within normal 
limits.  

Furthermore, the VA examiner documented the Veteran's 
contentions and reports of service and conclusively stated 
that hearing loss of this severity in the left ear is not 
consistent with noise exposure.  The examiner went on to 
state that such significant hearing loss in the left ear is 
incongruous with a lack of hearing loss in the right ear, if 
it was in fact related to noise exposure.  The examiner's 
cogent logic makes it clear that she analyzed the information 
presented by the Veteran and her conclusions are consistent 
with the Veteran's service treatment records.    

Additional evidence in support of the Veteran's service 
connection claim for left ear hearing loss is his own lay 
assertions.  As a lay person, however, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
Veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

While lay testimony is competent to establish the presence of 
observable symptomatology, lay testimony is not competent to 
relate the Veteran's left ear hearing loss to active service.  
In fact, when the Veteran separated from service he reported 
childhood infections, which caused some hearing loss.  The 
Veteran has failed to provide any probative evidence of 
continuity of symptomatology.  Thus, the Board finds that the 
lay statements are of limited or no probative value. 

As there is a prolonged period without complaint of, or 
treatment for, left ear hearing loss, and there is no medical 
nexus opinion linking the Veteran's hearing loss with 
service, the Veteran's claims must be denied.  The Board has 
considered the applicability of "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the Veteran's claim of entitlement to service connection for 
left ear hearing loss is denied.  

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in November 
2005 and was provided with notice of the type of evidence 
necessary to establish an effective date of the disability 
rating in March 2006.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is mindful that, in a case such as this, where some 
service treatment records may be unavailable due to the fire 
that occurred at the NPRC, there is a heightened obligation 
to explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
Veteran's service treatment records may be incomplete, the 
appeal must be decided on the evidence of record, and the 
Board's analysis has been undertaken with this heightened 
duty in mind.  As detailed above, there is no evidence to 
support a finding of service connection for left ear hearing 
loss.

VA has obtained the Veteran's service treatment records and 
afforded the Veteran a VA examination.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claims at this time.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


